Name: 2003/527/EC,Euratom: Council decision of 15Ã July 2003 amending Article 23 of the Protocol on the Statute of the Court of Justice
 Type: Decision
 Subject Matter: political framework;  justice;  EU institutions and European civil service;  executive power and public service
 Date Published: 2003-07-26

 Avis juridique important|32003D05272003/527/EC,Euratom: Council decision of 15 July 2003 amending Article 23 of the Protocol on the Statute of the Court of Justice Official Journal L 188 , 26/07/2003 P. 0001 - 0002Council decisionof 15 July 2003amending Article 23 of the Protocol on the Statute of the Court of Justice(2003/527/EC, Euratom)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 245(2) thereof,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 160(2) thereof,Having regard to the request of the Court of Justice of 12 February 2003,Having regard to the opinion of the Commission of 17 June 2003,Having regard to the opinion of the European Parliament of 3 June 2003,Whereas:(1) Article 20 of the Protocol on the Statute of the Court of Justice of the European Communities, as amended by Council Decision 2002/653/EC(1), permits non-member States to participate in preliminary-ruling proceedings before the Court of Justice where an agreement, relating to a specific subject matter, concluded by the Council with one or more non-member States, provides for such participation where a court or tribunal of a Member State refers to the Court of Justice for a preliminary ruling, a question falling within the scope of the agreement.(2) Article 7 of the Treaty of Nice amending the Treaty on European Union, the Treaties establishing the European Communities and certain related acts(2), signed at Nice on 26 February 2001, repeals the Protocol on the Statute of the Court of Justice of the European Communities and replaces it by the Protocol on the Statute of the Court of Justice annexed to the Treaty on European Union, to the Treaty establishing the European Union and to the Treaty establishing the European Atomic Energy Community.(3) Article 23 of the Statute of the Court of Justice reproduces the provisions of Article 20 of the Statute of the Court of Justice of the European Communities but has not been able to take account of the amendment made by Decision 2002/653/EC and it is therefore necessary to amend Article 23 of the Protocol on the Statute of the Court of Justice,HAS DECIDED AS FOLLOWS:Article 1In Article 23 of the Protocol on the Statute of the Court of Justice, the following paragraph shall be added:"Where an agreement relating to a specific subject matter, concluded by the Council and one or more non-member States, provides that those States are to be entitled to submit statements of case or written observations where a court or tribunal of a Member State refers to the Court of Justice for a preliminary ruling a question falling within the scope of the agreement, the decision of the national court or tribunal containing that question shall also be notified to the non-member States concerned. Within two months from such notification, those States may lodge at the Court statements of case or written observations."Article 2This Decision shall enter into force on the date of its publication in the Official Journal of the European Union.Done at Brussels, 15 July 2003.For the CouncilThe PresidentG. Tremonti(1) OJ L 218, 13.8.2002, p. 1.(2) OJ C 80, 10.3.2001, p. 1.